MEMORANDUM **
Amado Ibarra Valdovino appeals from his conviction and 96-month sentence imposed following his guilty plea to conspiracy to possess with intent to distribute more than 50 grams of actual methamphetamine and possession with intent to distribute 87.8 grams of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Valdovino has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Valdovino has not filed a pro se supplemental brief, and the government has not filed an answering brief.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily). Counsel’s motion to withdraw is granted.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.